 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Leonard Schmallie,                                  No. CV-17-00079-PHX-ROS
10                   Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                   Respondents.
14
15           In 2012, Petitioner Leonard Schmallie (“Schmallie”) was convicted in state court of
16   four counts of aggravated driving under the influence (“aggravated DUI”). After extensive
17   proceedings in state court, Schmallie filed a petition for writ of habeas corpus in this Court.
18   (Doc. 1.) Magistrate Judge Bridget S. Bade issue a Report and Recommendation (“R &
19   R”) concluding Schmallie is not entitled to relief. (Doc. 17.) Schmallie filed objections,
20   (Doc. 18), but having reviewed each ground for relief, the Court agrees he is not entitled
21   to relief.
22                                  FACTUAL BACKGROUND
23           Schmallie does not object to the R & R’s recitation of facts, and therefore the Court
24   adopts it summarily. (Doc. 17 at 1–8.) In February 2012, a jury convicted Schmallie in
25   Maricopa County Superior Court on four counts of aggravated driving or actual physical
26   control while under the influence of intoxicating liquor or drugs. The evidence at trial
27   established that on September 15, 2008, at approximately 7:00 p.m., a single car crashed
28   into a chain-link fence in Phoenix, AZ. Witness Rick Rausa (“Rausa”) observed this
 1   accident and saw one person in the car when it crashed. Rausa described the driver as an
 2   “American Indian” male with shoulder length dark hair—consistent with later descriptions
 3   of Schmallie at the scene—but could not identify Schmallie as the driver in a photographic
 4   lineup. According to Rausa, the driver appeared “disoriented”: after the crash, he exited
 5   through the driver’s door, walked around the vehicle, and got back into the driver’s side.
 6   Rausa testified that before the fire department responded, he saw a woman—later identified
 7   as Schmallie’s sister Shannon Schmallie (“Shannon”)—dropped off at the scene by an
 8   unknown driver in a pickup truck.
 9          The fire department arrived at approximately 7:10 p.m.            Paramedic captain
10   Benjamin Marx (“Captain Marx”) saw Schmallie sitting in the driver’s seat of the crashed
11   car. Captain Marx observed the car keys were in the ignition. At approximately 8:00 p.m.,
12   Phoenix Police Officer Diane Day (“Officer Day”) arrived at the scene. Officer Day
13   observed Schmallie exhibiting signs consistent with alcohol impairment and saw numerous
14   cans of beer, some of which were open, in the car. Officer Day testified that Schmallie,
15   who was then in the back seat of the driver’s side of the car, told her that he had been
16   “driving southbound.” (Doc. 17 at 3.) Officer Day further testified that Shannon was also
17   at the scene and explained that before the accident, she and Schmallie had gotten into an
18   argument in the car, Schmallie stopped the car and Shannon got out, and after the car
19   crashed, Shannon walked up to the car. Still at the scene, Schmallie grabbed a can of beer
20   and tried to open it. Officer Day told Schmallie he could not drink in public and Schmallie
21   put the can on the ground. Officer Day testified she tried to administer field sobriety tests
22   but Schmallie refused them. Schmallie was then brought to the police station. Officer Day
23   testified that at the police station, she did not read Schmallie Miranda warnings and did
24   not ask him questions about the car crash. After Schmallie refused to submit to a blood,
25   breath, or urine test, Officer Christopher Talley (“Officer Talley”) obtained a search
26   warrant and conducted a blood draw on Schmallie at 11:15 p.m.
27          At trial, Schmallie stipulated that: (1) at the time of the incident, his privilege to
28   drive in Arizona was revoked and he knew or should have known it was revoked, and (2)


                                                 -2-
 1   he was convicted of two previous DUI offenses in the Coconino County Superior Court.
 2   Schmallie admitted that on the day of the accident, he drank beer all day and was drunk by
 3   the evening. However, Schmallie denied that he drove the car when it crashed into the
 4   fence. Schmallie testified he was a passenger in the pickup truck that arrived at the scene
 5   shortly after the crash. According to Schmallie, a family friend named Daylene drove the
 6   pickup truck to the scene and Schmallie got out and walked up to the car. Schmallie further
 7   testified that Shannon’s boyfriend, Martin, was near the car and told Schmallie it would
 8   not move. Martin, according to Schmallie’s testimony, looked like he had been drinking.
 9   Schmallie testified that Shannon was not at the scene at that point. Schmallie further
10   testified that while he was inspecting the car, Daylene and Martin left in the pickup truck
11   without telling him, and that, at some point after the paramedics arrived, he saw Shannon
12   “standing there” but he did not know how she got there. (Doc. 17 at 5.) Schmallie denied
13   he told Officer Day that he had been driving the car and also denied hearing Shannon tell
14   Officer Day that he was driving.
15             After Schmallie was convicted by the jury, the trial court sentenced him to a
16   presumptive term of ten years’ imprisonment on all four counts and awarded him 211 days
17   of presentence incarceration credit. Schmallie appealed to the Arizona Court of Appeals;
18   his appellate counsel filed an opening brief asserting that the trial court failed to award him
19   the correct amount of presentence incarceration credit. The Arizona Court of Appeals
20   concluded Schmallie was entitled to an additional 69 days of presentence incarceration
21   credit.
22             On August 9, 2013, Schmallie filed a notice of post-conviction relief (“PCR”) in the
23   trial court. The court appointed PCR counsel. In December 2013, PCR counsel filed a
24   notice advising the court that he had reviewed the record and could not find any colorable
25   claims for relief. Schmallie then filed a PCR petition pro se. On his PCR petition form,
26   Schmallie indicated he was raising the following claim: “adoptive admission—ineffective
27   appellat[e] attorney—Miranda issues.” In support, Schmallie “submitted an attachment
28   containing numerous factual assertions and legal arguments in a narrative form,”


                                                   -3-
 1   identifying various instances of his counsel’s alleged ineffective assistance. (Doc. 17 at
 2   6.) On July 16, 2014, the superior court dismissed Schmallie’s petition and rejected his
 3   ineffective assistance of counsel (“IAC”) claims as lacking merit. Schmallie appealed and
 4   in October 2016, the Arizona Court of Appeals granted review but denied relief.
 5          On January 9, 2017, Schmallie filed a petition for writ of habeas corpus in this Court.
 6   (Doc. 1.) Schmallie’s single ground for relief is IAC at the trial and appellate level and
 7   Schmallie asserts five arguments in support. (Doc. 1 at 6–23.) Magistrate Judge Bade
 8   issued a Report and Recommendation (“R & R”), recommending the petition be denied.
 9   Schmallie filed an objection to the R & R. (Doc. 18.)
10                                  STANDARD OF REVIEW
11          The Court “must review the magistrate judge’s findings and recommendations de
12   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
13   1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b)(1)(C). A proper rejection requires “specific
14   written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b);
15   see Warling v. Ryan, No. CV 12-01396, 2013 WL 5276367, at *2 (9th Cir. 2013). A
16   general objection, on the other hand, “has the same effect as would a failure to object.”
17   Warling, 2013 WL 5276367, at *2 (citation omitted).
18                                           ANALYSIS
19          A federal court may not grant habeas relief unless the petitioner “has exhausted
20   available state remedies as to any of his federal claims.” Coleman v. Thompson, 501 U.S.
21   722, 731 (1991). To exhaust state remedies in Arizona, the petitioner must “fairly present”
22   his claims to the Arizona Court of Appeals. Castillo v. McFadden, 399 F.3d 993, 998–
23   1000 (9th Cir. 2004). This requires a description of “both the operative facts and the federal
24   legal theory on which his claim is based so that the state courts [could] have a ‘fair
25   opportunity’ to apply controlling legal principles to the facts bearing upon his
26   constitutional claim.” Id. at 999 (quoting Kelly v. Small, 315 F.3d 1063, 1066 (9th Cir.
27   2003)). If the petitioner fails to “fairly present” his claims to the state court, they are
28   procedurally defaulted and generally barred from federal habeas review. Id. at 998.


                                                 -4-
 1   Exceptions arise where the petitioner can “demonstrate cause for the default and actual
 2   prejudice as a result of the alleged violation of federal law, or demonstrate that failure to
 3   consider the claims will result in a fundamental miscarriage of justice.” Coleman, 501 U.S.
 4   at 750.
 5             With regard to IAC claims, “each ‘unrelated alleged instance . . . of counsel’s
 6   ineffectiveness’ is a separate claim for purposes of exhaustion.” Gulbrandson v. Ryan, 738
 7   F.3d 976, 992 (9th Cir. 2013) (citation omitted). To show cause for procedural default in
 8   Arizona, a petitioner must demonstrate: (1) “counsel in the initial-review collateral
 9   proceeding, where the claim should have been raised, was ineffective under the standards
10   of Strickland v. Washington, 466 U.S. 668 (1984)”; and (2) “the underlying [IAC] claim is
11   a substantial one, which is to say that the prisoner must demonstrate that the claim has
12   some merit.” Cook v. Ryan, 688 F.3d 598, 607 (9th Cir. 2012) (quoting Martinez v. Ryan,
13   566 U.S. 1, 14 (2012)).
14             The Court addresses below each of Schmallie’s arguments in support of his IAC
15   claim. For ease of reference, the Court follows the R & R in identifying Schmallie’s
16   arguments as Claims One, Two, Three, Four, and Five. (Doc. 17 at 8.)
17      A. Claim One
18             Schmallie asserts his trial and appellate counsel were ineffective for “failing to raise
19   false evidence issues violative of Napue.” (Doc. 1 at 6.) According to Schmallie, his
20   lawyers should have objected to portions of Officer Day’s testimony—relating to
21   Shannon’s statements at the scene of the accident—as false evidence. (Doc. 1 at 7–8.)
22   Judge Bade concluded this claim was procedurally defaulted because Schmallie did not
23   “fairly present” it to the trial and appellate courts on PCR. (Doc. 17 at 12 (citing
24   Insyxiengmay v. Morgan, 403 F.3d 657, 668 (9th Cir. 2005).) Rather, Schmallie presented
25   a different IAC claim based on the admission of Shannon’s statements under Rule 801 of
26   the Arizona Rules of Evidence. (Doc. 17 at 12–13.) Judge Bade further concluded there
27   was no cause for his default. (Doc. 17 at 17.) Schmallie does not specifically object to
28   Judge Bade’s finding that Claim One was procedurally defaulted; therefore, the Court


                                                     -5-
 1   adopts Judge Bade’s finding. The Court reviews Schmallie’s objection to Judge Bade’s
 2   conclusion that he did not show cause for his default. See Weber v. Ryan, No. CV-16-
 3   01442, 2018 WL 4620546, at *4 (D. Ariz. Sept. 26, 2018).
 4          Because the underlying IAC claim—that Schmallie’s counsel were ineffective for
 5   failing to raise false evidence issues—is not a substantial claim, Schmallie has not shown
 6   cause for the procedural default. See Cook, 688 F.3d at 607. In Napue, the Supreme Court
 7   held that “a conviction obtained through use of false evidence, known to be such by
 8   representatives of the State,” violates the Fourteenth Amendment. Napue v. People of State
 9   of Ill., 360 U.S. 264, 269 (1959). To win on a claim based on Napue, the petitioner must
10   show “(1) the testimony (or evidence) was actually false, (2) the prosecution knew or
11   should have known that the testimony was actually false, and (3) that the false testimony
12   was material.” United States v. Zuno-Arce, 339 F.3d 886, 889 (9th Cir. 2003).
13          Schmallie argues the prosecution used false evidence when it presented Officer
14   Day’s testimony that Shannon told her Schmallie was driving the car before the accident.
15   (Docs. 1 at 7–8; 11-2 at 47.) Schmallie argues this evidence was false when it was
16   presented because Officer Day also testified that no one specifically identified Schmallie
17   as the driver and the trial court made a finding that “no one identified petitioner as the
18   driver.” (Docs. 1 at 7; 18 at 3; 11-3 at 163.) Having reviewed the trial record and
19   Schmallie’s arguments, the Court finds that Schmallie has failed to demonstrate the
20   underlying IAC claim has any merit. Schmallie points to portions of Officer Day’s
21   testimony that are unclear and arguably inconsistent. But even assuming the testimony is
22   inconsistent, “the mere fact that there are contradictions in testimony does not rise to the
23   level” of a Napue violation. Gordon v. Plilier, No. 1:04-cv-05363, 2011 WL 1885717, at
24   *21 (E.D. Cal. May 18, 2011). Moreover, Schmallie has failed to show that the prosecution
25   knowingly used false evidence. Thus, his trial and appellate counsel were not ineffective
26
27
28


                                                -6-
 1   in failing to argue this evidence was false and Schmallie has shown no cause for the
 2   procedural default.
 3      B. Claim Two
 4          Schmallie argues his counsel were ineffective for “allowing the trial court to instruct
 5   the jury on considering false evidence in their deliberations.” (Doc. 1 at 6.) The “false
 6   evidence” here is the testimony discussed in Claim One. The jury instruction at issue is
 7   the following: “You have heard statements made by the defendant’s sister. You are not to
 8   consider these statements for the truthfulness, the sister’s statements are offered as an
 9   adopted admission by the defendant. You are to consider the circumstances under which
10   the statements were made in determining whether or not these statements are adopted
11   admissions by the defendant.” (Docs. 17 at 12; 11-4 at 78.) Because Schmallie does not
12   specifically object to Judge Bade’s finding that this claim was procedurally defaulted, the
13   Court adopts that portion of the R & R. (Doc. 17 at 12–13.) In his Objection, Schmallie
14   argues “[t]he adopted admission was false,” using the same reasoning he did for Claim
15   One. (Doc. 18 at 6.) As discussed above, Officer Day’s testimony about Shannon’s
16   statements was not false evidence.        Accordingly, the underlying IAC claim is not
17   substantial and Schmallie’s procedural default is not excused by cause.
18      C. Claim Three
19          Schmallie claims his counsel were ineffective for “allowing the prosecution in its .
20   . . case-in-chief to use defendant’s substantive post-arrest silence as evidence of guilt.”
21   (Doc. 1 at 6.) This claim is based on testimony from Officers Day and Talley about events
22   that took place after Petitioner had been arrested and transported to the police station. (Doc.
23   17 at 27.) On direct examination, Officer Day testified she did not read Schmallie Miranda
24   warnings, so she did not ask him any questions about the crash. (Doc. 11-3 at 149.) On
25   cross examination, defense counsel noted the police department’s “alcohol influence
26   report” contained a “whole series of questions which [the] department thinks is relevant in
27   a DUI investigation” and asked Officer Day whether she asked Schmallie any of those
28   questions. (Doc. 11-3 at 171.) Officer Day reiterated she did not ask Schmallie any


                                                  -7-
 1   questions because she did not read him Miranda warnings. (Doc. 11-3 at 171–72.) Defense
 2   counsel then asked whether it was possible that Officer Day “just jumped to the conclusion
 3   [Schmallie] was the driver and . . . didn’t listen well to what he was trying to tell” her, to
 4   which she responded no. (Doc. 11-3 at 180.) On redirect examination, the prosecution
 5   asked Officer Day whether Schmallie, in initially refusing to submit to breath and blood
 6   tests, told her “I wasn’t driving.” Officer Day answered he did not. (Doc. 11-3 at 183.)
 7   Later, during Officer Talley’s direct examination, the prosecution obtained additional
 8   testimony that Schmallie did not say he was not driving. (Doc. 11-3 at 203.) Schmallie
 9   argues this usage of his post-arrest silence violated his constitutional rights and his counsel
10   should have objected to it and/or raised it on appeal. (Doc. 1 at 11–16.)
11          Judge Bade determined that Schmallie did not fairly present Claim Three on post-
12   conviction review. (Doc. 17 at 13–14.) Schmallie did not specifically object and the Court
13   adopts this finding. Schmallie objects to Judge Bade’s Martinez analysis. (Doc. 18 at 9–
14   13.) The Court concludes Schmallie has not established cause for the procedural default
15   because his underlying IAC claim lacks merit. With regard to the underlying claim,
16   Schmallie has not shown “there is a reasonable probability that, but for counsel’s
17   unprofessional errors, the result of the proceeding would have been different.” Strickland
18   v. Washington, 466 U.S. 668, 694 (1984). Assuming without deciding that the testimony
19   about Schmallie’s post-arrest silence was improper, Schmallie was not prejudiced by
20   counsel’s failure to object. There was extensive evidence implicating Schmallie as the
21   driver: Rausa witnessed the crash and provided a description of the driver that was
22   consistent with Officer Day’s description of Schmallie at the scene, and Officer Day
23   testified that Schmallie admitted he was the driver. Moreover, any improper testimony
24   about Schmallie’s post-arrest silence was cumulative of the testimony regarding
25   Schmallie’s pre-arrest silence: Officer Day testified that Schmallie said nothing when
26   Shannon indicated at the scene that Schmallie was the driver. (Doc. 11-3 at 143.) Thus,
27   Schmallie’s underlying IAC claim is not substantial and Schmallie has not shown cause
28   for his procedural default.


                                                  -8-
 1      D. Claim Four
 2             Schmallie claims his counsel “did not object, or raise facts in support of
 3   miscalculation of presentence incarceration credit.”        (Doc. 1 at 17.)     According to
 4   Schmallie, he was served with a detainer notification from the Maricopa County Attorney
 5   on February 11, 2010, while he was serving a sentence in his unrelated Coconino County
 6   case. The following month, on March 30, 2010, Schmallie was transferred from the
 7   Arizona Department of Corrections (“ADOC”) to the Maricopa County jail to face charges
 8   in the underlying criminal case. (Doc. 11-1 at 98–102.) Schmallie argues he should have
 9   begun receiving credit toward his sentence on February 11, when he received the detainer
10   notification, rather than March 30, the date his counsel used to calculate his presentence
11   credit.
12             Schmallie does not specifically object to Judge Bade’s finding that he did not
13   properly exhaust Claim Four because he failed to raise the IAC claim in his PCR petition;
14   therefore, the Court adopts the finding. (Doc. 17 at 14.) Schmallie objects to Judge Bade’s
15   analysis of his underlying IAC claim under Martinez. (Doc. 18 at 13–14.)
16             Because Schmallie’s counsel correctly calculated his presentence credit in
17   accordance with Arizona law, his underlying IAC claim is meritless. See State v. Seay,
18   302 P.3d 671, 672 (Ariz. Ct. App. 2013) (granting presentence credit from the date
19   defendant was transferred to county jail from ADOC). As such, Schmallie has not shown
20   cause to excuse his procedural default.
21      E. Claim Five
22             Schmallie asserts his counsel failed to “sufficiently develop the record at trial to
23   support claims of prosecutorial misconduct.” (Doc. 1 at 6.) In his Objection, Schmallie
24   explains Claim Five is “based on Claims 1, 2, 3” because the prosecution engaged in
25   misconduct when it allegedly used false evidence and presented testimony about his post-
26   arrest silence. (Doc. 18 at 14.)
27             Schmallie does not specifically object to Judge Bade’s finding that he did not
28   sufficiently exhaust this Claim Five because he did not present it on PCR; therefore, the


                                                   -9-
 1   Court adopts it summarily. (Doc. 17 at 15.) Moreover, Schmallie’s underlying IAC claim
 2   is not substantial and there is no cause for his procedural default. As discussed above, the
 3   record does not support Schmallie’s allegation that the prosecution engaged in misconduct,
 4   or that defense counsel’s failure to object to any allegedly improper action by the
 5   prosecution deprived Schmallie of a fair trial. See Ybarra v. McDaniel, 656 F.3d 984, 1000
 6   (9th Cir. 2011); Hardnett v. Marshall, 25 F.3d 875, 880 (9th Cir. 1994).
 7      F. Fundamental Miscarriage of Justice
 8          Schmallie’s procedural defaults also cannot be excused under the fundamental
 9   miscarriage of justice exception. “[T]he miscarriage of justice exception is limited to those
10   extraordinary cases where the petitioner asserts his innocence and establishes that the court
11   cannot have confidence in the contrary finding of guilt.” Johnson v. Knowles, 541 F.3d
12   933, 937 (9th Cir. 2008). To do this, Schmallie must present “new reliable evidence—
13   whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical
14   physical evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324
15   (1995). In his Objection, Schmallie states he can “provide testimony by Shannon to the
16   effect she did not make any statement to Officer Day concerning [Schmallie] as the driver.”
17   (Doc. 18 at 16.) In light of other evidence establishing his guilt—including Rausa’s
18   eyewitness account and corroborated description of Schmallie, as well as Officer Day’s
19   testimony that Schmallie admitted to her that he was the drive—Schmallie has not shown
20   “it is more likely than not that no reasonable juror would have convicted him.” Schlup,
21   513 U.S. at 333.
22          Accordingly,
23          IT IS ORDERED the Report and Recommendation (Doc. 17) is ADOPTED to the
24   extent it is consistent with the analysis above and REJECTED to the extent it is
25   inconsistent.
26          IT IS FURTHER ORDERED Schmallie’s Petition for Writ of Habeas Corpus
27   (Doc. 1) is DENIED and DISMISSED WITH PREJUDICE.
28


                                                - 10 -
 1          IT IS FURTHER ORDERED the Clerk of Court shall enter judgment in favor of
 2   Respondents.
 3          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
 4   proceed in forma pauperis on appeal are DENIED because the petition does not make a
 5   substantial showing of the denial of the constitutional right.
 6          Dated this 24th day of April, 2019.
 7
 8
 9                                                         Honorable Roslyn O. Silver
10                                                         Senior United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 11 -
